Citation Nr: 9917489	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for an umbilical hernia.  
2. Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle injury.  

WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service form March 1946 to April 1947, 
from December 1947 to November 1949 and from December 1950 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
November 1998, the veteran testified at a video conference 
hearing before the undersigned Acting Member of the Board.  

The veteran's claims include entitlement to service 
connection for an umbilical hernia.  In a statement received 
at the RO in March 1995, the veteran stated that he had 
received treatment for his umbilical hernia at the Lakeside 
VA hospital in March 1995.  In addition, at the November 1998 
hearing he testified that he began receiving treatment at the 
outpatient clinic at the VA Lakeside hospital in Chicago in 
February 1990 and he indicated that records concerning his 
umbilical hernia should be in his file.  He also testified 
that from 1979 to 1990 he had received medical treatment at 
what he referred to as the city clinic run by the city of 
Chicago.  He testified that those records should also include 
reference to his umbilical hernia.  This puts VA on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to a full and fair adjudication f 
the veteran's claim for service connection for an umbilical 
hernia.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (United States Court of Veterans Appeals 
prior to March 1, 1999) has held that were "relevant" 
documents relating to an appellant's claim were within the 
Secretary's control (for example, records generated by VA) 
prior to a Board decision on appeal and could reasonably be 
expected to be part of the record before VA, such documents 
are "in contemplation of law" constructively part of the 
record.  Blount v. West, 11 Vet. App. 32, 33 (1`998); 
Simington v. Brown, 9 Vet. App. 334, 335 (1996); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  There is no 
indication in the record that the RO has attempted to obtain 
the VA outpatient records referred to by the veteran, and 
this should be done.  In addition, the veteran should be 
requested to provide more specific information concerning the 
city clinic in Chicago where he has reportedly received 
treatment.  Under the circumstances, development to obtain 
this additional evidence is order prior to further 
consideration of the service connection claim by the Board.  

The remaining issue on appeal is entitlement to an initial 
rating in excess of 10 percent for residuals of a right ankle 
injury.  At the November 1998 hearing, the veteran testified 
that he was receiving medication for pain, but that he 
experienced pain on use of his right ankle, particularly when 
walking.  It is the opinion of the Board the RO should 
attempt to obtain any treatment record pertaining to the 
veteran's right ankle.  In addition, the Board's decision 
would be facilitated by an additional VA examination that 
addresses whether pain significantly limits the veteran's 
right ankle functional ability during flare-ups or when the 
ankle is used repeatedly over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for his service-connected right ankle 
disability at any time since April 
1997 and from whom he has received 
treatment or evaluation of his claimed 
umbilical hernia (including a city-
sponsored clinic in Chicago) at any 
time since service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of records identified by 
the veteran, which have not been 
secured previously.  In any event, the 
RO should attempt to obtain and 
associate with the claims file VA 
outpatient treatment records for the 
veteran from the Lakeside VA Medical 
Center in Chicago, dated from February 
1990 to the present.  If any of the 
requested records have been retired, 
the RO should request that they be 
retrieved from archives, if possible.  
2. Then, the RO should arrange for VA 
examination by a board certified 
orthopedist, if available, to 
determine the nature and extent of the 
veteran's service-connected residuals 
of a right ankle injury.  All 
indicated studies, including, but not 
limited to range of motion studies in 
degrees, should be performed.  Test of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
describe for the right ankle any 
objective evidence of pain, including 
any functional loss due to pain.  The 
physician should also express an 
opinion concerning whether there would 
be additional limits on functional use 
on repeated use or during flare-ups 
(if the veteran describes flare-ups) 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.  The physician should identify 
the limitation of activity imposed by 
the veteran's right ankle disability, 
viewed in relation to the medical 
history and considered from the point 
of view of the veteran working or 
seeking work, with a full description 
of the effects of the disability upon 
his ordinary activity.  The claims 
file, including a copy of this REMAND, 
must be made available to the 
physician prior to the examination.  
The examination report must reflect 
that a review of the claims file was 
made.  
3. Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination, have been 
conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.  
4. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate entitlement to 
service connection for an umbilical 
hernia.  The RO should also 
readjudicate entitlement to an initial 
rating in excess of 10 percent for 
residuals of a right ankle injury.  In 
this regard, the RO should consider 
application of 38 C.F.R. § 4.10 
regarding the effect of the right 
ankle disability on the veteran's 
ordinary activity and should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4.  The 
RO should also consider application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of 
a joint and 38 C.F.R. § 4.59 regarding 
painful motion with arthritis.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 9-98.  Finally, the 
RO should consider whether the case 
should be referred to the Director of 
the Compensation and Pension Service 
for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and the veteran should be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










